﻿I should like first, on behalf of the Chadian delegation, to congratulate the President of the General Assembly most warmly on his unanimous election to guide the work of the thirty-ninth session. The confidence which the international community has placed in him is recognition of the role that his country, Zambia, plays in the maintenance of international peace and security. Similarly, it is a recognition of his own qualities as a statesman with great experience in international relations. I am convinced that under his wise and enlightened guidance the proceedings at this session will be crowned with success.
212.	It is also my pleasant duty to pay a well-deserved tribute to his illustrious predecessor, the head of State of Panama, Mr. Jorge Illueca, who guided the proceedings of the General Assembly at its thirty-eighth session with wisdom and dignity.
213.	We wish to express our gratitude to Mr. Perez de Cuellar, our dynamic Secretary General, for having spared no effort in the service of peace in this troubled world. We thank him, too, for having made international public opinion aware of the economic and social crisis buffeting the countries of Africa, most of which are among the poorest in the world.
214.	Finally, I extend my delegation's congratulations to the delegation of Brunei Darussalam on its admission as a Member of the Organization. The admission of that young State is a proof of the vitality and universality of the great family of the United Nations.
215.	As everyone knows, the fundamental objectives of the Organization are the maintenance of peace, the development of friendly relations among States and international cooperation. Unfortunately there are Member States of the Organization which, far from contributing to the achievement of those aims, are, on the contrary, deliberately violating the rules to which they have freely agreed.
216.	It is well known that Chad is one of the major victims of the flagrant violation of the rules and principles of the Organization. Libya, flying in the face of those noble standards, has been occupying a large part of Chadian territory since 1973. In August 1983, it extended that occupation to the entire northern section of Chad. This area of 550,000 square kilometres has fallen under Libyan administration as a result of land based and air offensives by the Libyan regular army and the so-called "Islamic" legion, which is composed of mercenaries of all nationalities. Libya, which had always denied its military presence in Chad, has finally acknowledged it, because it has said that it intends to withdraw its troops from Chad in accordance with the arrangement it has just concluded with France.
217.	The Chadian people and its Government are pleased by that Libyan intention and keenly hope it will be translated into reality. However, past experience has shown us that when their backs are to the wall the Libyans use subterfuge to mislead international opinion. Since we are accustomed to the delaying tactics of the Libyan Government, we cannot but remain sceptical about the withdrawal of Libyan forces from our territory.
218.	There is a Chadian proverb that says, "He who has been bitten by a snake is frightened at the sight of a mere rope". The Chadian people has not just been bitten, it has lost a limb.
219.	At the same time that Libya is announcing its intention to withdraw militarily from Chad, in the south of the country it is continuing to arm rebel factions so as to sow subversion, death and desolation among the peace-loving inhabitants and cause the country's destruction. That is why the international community must not be duped by dissociating what is occurring in the south of the country from the war of aggression that Libya is waging in the north of Chad. That leads us to believe that the Libyan announcement to withdraw its troops is nothing more than a tactic to recoil the better to strike.
220.	Despite Libya's warlike and expansionist attitude, Chad has always wished to settle its dispute with that country by peaceful means. That is why my country has frequently had recourse to international bodies, in particular the OAU and the Security Council. Each time we encountered Libyan evasions. Each time Libya answered our peaceful steps with the language of force.
221.	If the Libyan Arab Jamahiriya respects its commitments the Chadian Government for its part will, as always, be ready to abide by the resolution adopted by the Assembly of Heads of State and Government of the Organization of African Unity at its nineteenth ordinary session, held at Addis Ababa from 6 to 12 June 1983, and the statement by the Security Council8 inviting the two parties to settle their dispute by peaceful means.
222.	I should like to emphasize the fact that the people of Chad feels no animosity towards the fraternal Libyan people. The sufferings, atrocities and bereavement caused us by the regime of the Jamahiriya can be ascribed only to that regime, not to the Libyan people which is itself tyrannized by that terrorist regime. The people of Chad has known the anguish of war all too well. It aspires to peace and hopes to live in friendship with its neighbours, including Libya, so as to be able to devote all its resources and energy to the reconstruction and development of the country. That is why, once the Government of the Third Republic was established, it deliberately opted for negotiation in the hope of finding reconciliation among all the citizens of Chad. It was within that context that the Government multiplied its initiatives to meet with its opponents. It was also within that context that it gave full support to the current Chairman of the OAU in organizing a round table between the opponents and the Government. We endorsed that initiative, because we were aware of the need to bring peace to Chad, reinforce its unity and preserve its independence and territorial integrity in order to devote ourselves to its reconstruction and development.
223.	Unfortunately, we must note that the efforts of the pan African organization were impeded by the manoeuvres of some countries which prevented the holding of a frank and direct meeting between the opponents and the Government. If the round table at Addis Ababa scheduled to be held last January did not take place, it was the enemies of peace in Chad— and they alone—who were responsible for that. An attempt has been made to place a Government and its opposition on an equal footing. That is inadmissible, for it is tantamount to asking the Government of Chad to relinquish its attributes of sovereignty.
224.	The Government did not fall into that trap. None the less, it remains devoted to its objective of peace and national reconciliation, with respect for Chad's independence, dignity, unity and territorial integrity. That is why the Government of Chad is grateful to the Congolese Government and encourages it to continue and step up its efforts to organize a conference on national reconciliation.
225.	The Government of Chad trusts in the course it has laid out for itself to achieve national reconciliation. Our confidence has been increased by the recent positions taken by some citizens of Chad who have distanced themselves from their Libyan protector. They have unambiguously denounced Libya's expansionism and manoeuvres to divide the citizens of Chad so as to conquer them. Indeed, those persons now know that they have been used by Libya to sow trouble in their own country with a view to Libya's annexing it. We are pleased that our compatriots have come to realize that, although belatedly. Those among them who are still in Libya are, in fact, prisoners of the Libyan regime and its war machine. The least inclination towards independence by them endangers their security. This is the appropriate place to request the international community's assistance to exert pressure on the Libyan regime to allow our brothers to leave Libya freely.
226.	Our desire for reconciliation with our brothers and to live in peace with our neighbours is sincere. We want that to be clearly understood and would appreciate all efforts directed to that end.
227.	The particularly difficult economic and social situation in Chad owing to the war imposed upon us by Libya is another subject of great concern to us.
228.	Indeed, in addition to the already serious problems confronting it because of its status as a less developed and landlocked country, Chad is confronting other problems caused by natural disasters, such as drought and desertification. The magnitude of the destruction caused by those phenomena is considerable. It is a situation the dimensions of which are not entirely appreciated but certainly constitute a mortgage on our country's future development. Indeed, the drought which at the outset afflicted only parts of Chad steadily spreads each year over vast areas that had previously been spared.
The constant deterioration of the environment and the spread of desertification have caused a mass exodus of population and livestock from the north, east and centre of the country to regions considered to be better. The persistence of drought has caused a chronic food crisis which will become aggravated this year and in coming years owing to an almost total lack of rainfall. Recent cases of famine in the southern regions of the country are a striking example of the consequences of population exodus and the effects of drought.
229.	Faced with that tragedy, the Government, with the help of friendly countries and international organizations, has tried everything to take corrective measures, but they have been in vain, given the immensity of the task.
230.	I should like to reiterate my Government's successive appeals to the international community not only to render emergency aid to Chad but also to support our efforts to eliminate this scourge.
231.	Chad also joins in the appeals of the Sahelian countries to the international community to define a strategy for the countries of the Sudano Sahelian region and other regions stricken by drought and desertification and to mobilize the resources needed to implement it.
232.	Although the military aggression of which my country is a victim has blurred the renewed solidarity that was manifested after the International Conference on Assistance to Chad, held at Geneva in November 1982, Chad's economy has recorded rather encouraging signs of recovery. However, my Government is aware that the needs and problems are enormous; that is why it is looking to the international community to help it promote economic and social activities.
233.	In this connection, the Government and people of Chad express their thanks to States and international organizations for the aid they have been so kind as to grant to Chad.
234.	I should like to remind the Assembly that, in accordance with General Assembly resolution 38/214, my country intends to organize a pledging conference, with the technical assistance of UNDP, during the last quarter of 1985. That conference will consider a general programme of reconstruction and development and the financing of detailed projects in priority areas. A development plan will be before the conference for its consideration. It will cover the main priorities, namely: development, agricultural production and stock raising, the diversification and processing of primary products, the opening up of the country both internally and to the outside world, and the promotion of harmonious regional development. We call upon all countries and all bodies to take part in this pledging conference, of which Chad has great expectations.
235.	The Government and the people of Chad wish to express their deep gratitude to the countries and bodies that are good enough to provide them with invaluable assistance.
236.	If the economic situation in Chad is catastrophic it is because it also suffers from the side effects of the world economy, which are very disquieting.
237.	Even though we see certain signs of economic recovery in the industrialized countries of the Organisation for Economic Cooperation and Development, the shortcomings of the current economic order result in an ever-growing burden for the developing countries, which have been severely affected by the repercussions of the prolonged structural crisis in the world economy.
238.	The reduction of external resources and capital flows from the developed countries, which is due essentially to the increase in protectionism and the fall in commodity prices, has placed the economies of the developing countries in a precarious situation.
239.	In particular, the African continent continues to fail to meet its targets.
240.	The Special Memorandum on Africa's Economic and Social Crisis, adopted by the Conference of Ministers of the Economic Commission for Africa and submitted by the African Ministers responsible for Economic Development and Planning at the last session of the Economic and Social Council gives an eloquent description of the economic and social crisis which is being experienced by Africa, and puts forward emergency, as well as short, medium and long-term, measures.
241.	The African countries are in a critical situation which deserves the special attention of the international community. The specific nature of the problems facing the African continent today demand this, because this is a question of the survival of many millions of human beings. That is why my delegation believes that it is imperative to put into effect immediately a programme of measures in matters of vital importance for African countries in order to alleviate their tragic plight.
242.	The Economic and Social Council, at its second regular session, discussed as a matter of priority the serious economic and social crisis in Africa but was unable to arrive at a consensus text on the ways in which this should be remedied.
243.	Turning now to the world economic situation, we believe that it is high time for the developed countries to act on the commitment made with regard to the implementation of the Substantial New Programme of Action for the 1980s for the Least Developed Countries,  adopted at the Paris Conference, and to agree to the launching of global negotiations. We believe that this would be at least the beginning of the solution of the present crisis.
244.	The interdependence of developed and developing countries should not result simply in intermittent international aid, while such fundamental problems as the restructuring of international economic relations to ensure more equitable cooperation are ignored. In fact, in such an unfavourable international climate, it would be an illusion to envisage, even in the short term, economic development that would take full account of the interests of the third world. Selfishness must give way to solidarity so that together we can endeavour to establish a new international economic order that is more just and more equitable.
245.	The world economic crisis has been further compounded by the political tensions which continue to buffet our planet, thus posing a dangerous threat to the future of mankind as a whole. Although it must be acknowledged that the United Nations has been able to prevent certain situations from getting out of hand, it nevertheless remains true that frequent violations of the principles of the Charter of the United Nations continue to threaten the already precarious equilibrium of the world.
246.	As in the case of Chad, which we have already emphasized, Lebanon, Palestine, Cambodia, Afghanistan and Namibia continue to suffer humiliating foreign occupation, and the rest of the world remains impotent in the face of the shameful policy of apartheid practised by the white minority in South Africa.
247.	Such upheavals, which are a feature of the present day, demand that we react in a way that is devoid of any partisan spirit and aimed solely at preserving and strengthening world peace.
248.	With its long history of uneasy coexistence with its neighbour to the north, the people of Chad is aware that no force, however powerful, can occupy a country for long without clear and disastrous consequences. It is for that reason that we consider that dialogue and concerted action offer the only possible means of solving all the major international issues.
249.	Let us take, for example, the question of disarmament. Our greatest anxiety is that if a nuclear war were to break out there would be neither victor nor vanquished since there would be no survivor. The most heartfelt desire of countries such as mine is that negotiations on strategic and medium range weapons be resumed as quickly as possible in order to bring about first a freeze and then a quantitative reduction of nuclear weapons.
250.	Adoption of this peaceful initiative, as we have emphasized previously, is the only way to prevent encroachments on the sovereignty of other States, invasions and even continuing occupation of foreign territories, intervention and all other types of aggression.
251.	On the African continent, there are many tensions which are the result, as elsewhere, of deliberately ignoring the fundamental principles of the United Nations and of the OAU, namely, those concerning the self-determination of peoples, independence, respect for human rights, human dignity, sovereignty, territorial integrity and nonaggression, to cite but a few.
252.	In North Africa, the tensions engendered by the botched decolonization of Western Sahara are still smouldering. The refusal of one of the parties to the conflict to abide by the relevant resolutions of the OAU is not calculated to promote a final settlement of this conflict.
253.	Chad, which has always supported self-determination for the Saharan people, will give full support to any initiative that will help to facilitate the full implementation of the provisions of the resolutions adopted at the nineteenth ordinary session of the Assembly of Heads of State and Government of the Organization of African Unity, particularly that which advocates direct negotiations between the two parties.
254.	In southern Africa, the racist minority regime of Pretoria continues to keep Namibia under the colonial yoke and to exclude the black South African majority from power. Recent developments in this part of the world show more clearly than ever the implacable, cynical nature of apartheid.
255.	In order to perpetuate their oppressive regime, the South African racists have even tried to use coloured people and Indians in their efforts to perpetuate their domination. The glaring failure of that attempt, caused by a general boycott of the so called elections by the communities concerned, is clear proof that in matters of domination and exploitation it is pointless to rely on dividing people, particularly if the oppressed people has no option but to resort to force.
256.	The delegation of Chad, which upholds the just cause of the South African majority, strongly condemns this inadmissible denial of elementary human rights.
257.	With regard to Namibia, we must recall that the people of Chad consider the full, unconditional implementation of Security Council resolution 435 (1978) to be the only suitable path to decolonization. South Africa should unconditionally accept the decolonization of Namibia, under the leadership of SWAPO, its sole, authentic representative.
258.	In the Middle East, Israel's intransigence and its expansionist policy continue to foster tension and war. The right of the Palestinian people to establish an independent State, under the leadership of the PLO, and Israel's right to exist are no longer open to discussion. In the light of this, it is important for the international community to bring pressure to bear on Israel, through an international conference on Palestine, to agree that the Palestinian people has the right to recover its plundered lands.
259.	Furthermore, it is undeniable that the foreign occupation of Lebanon is impeding the national unity of that country. As long as the uninvited foreign armies remain in Lebanon, peace and harmony among the people of Lebanon can be only pious hopes.
260.	Still in the Middle East, for many years an unrelenting war has continued to rack two neighbouring Islamic countries. I refer to the conflict between Iran and Iraq. My delegation once again appeals to those two countries to settle their differences by peaceful means. In this connection, we welcome Iraq's readiness to resolve the problem through negotiations.
261.	The Afghans cannot begin to settle the problems between them, in a brotherly spirit, until the occupying Soviet troops have been withdrawn from their country. However, despite the relevant resolutions of the United Nations and the appeals of peace loving countries, those occupation forces show not the slightest intention of withdrawing. That is a cynical way to delay the solving of the Afghan problem.
262.	Another subject causing anxiety and concern, because it results from the use of armed force, is the continuing foreign occupation of Kampuchea. It is encouraging to note that the people of Kampuchea has not stood idly by, as is shown by the military and diplomatic successes achieved under the leadership of the Coalition Government headed by Prince Norodom Sihanouk.
263.	As is the case with Afghanistan, the problem of Kampuchea can be resolved only through the implementation of the relevant resolutions of the United Nations—that is, through the withdrawal of all occupying forces and the exercise by the Kampuchean people of its inalienable right to decide its own future.
264.	The partition of Korea into two States remains the main subject of concern to the Korean people. The delegation of Chad hopes that the country will be reunified through the initiation of direct negotiations between the two Governments, without any outside interference.
265.	With regard to the question of Cyprus, we call upon the Greek and Turkish communities to take part in brotherly talks in order to preserve the unity and integrity of an independent and nonaligned Republic of Cyprus.
266.	I turn now to Central America, where my delegation earnestly hopes that the process of dialogue within the framework of the Contadora Group will shortly bear fruit, so that the States and peoples of the region may enjoy peace and stability.
267.	Next year, we shall celebrate the fortieth anniversary of the United Nations. That will be a fitting occasion to consider ways and means to use all the resources of the Charter to enable the Organization to carry out its mission effectively. That will involve the full shouldering by the Security Council of its responsibilities, rising above ideological and partisan squabbles and selfish interests. It will also involve strengthening international cooperation, in the higher interests of all nations.
268.	The failure to apply sanctions over violations of United Nations principles and resolutions has contributed to reducing the Organization's ability to resolve the many problems that the international community faces. It is therefore imperative to devise ways to restore the credibility of the United Nations, which remains the hope of peace-loving and justice loving countries—in particular, the small, defenceless countries.
269.	Chad remains faithful to the rules and principles of the Charter of the United Nations, and appeals to the world conscience for scrupulous observance of them.
270.	Aggression and repeated acts of interference, of which my country is a victim, are results of the flagrant violation of the principles of the Charter.
271.	Therefore, we call upon the international community to do everything it can to support Chad in its efforts to regain tranquillity and recover its territorial integrity, as inherited from colonialism, by persuading the Tripoli regime to end its aggression and its continual interference in my country's internal affairs.
